Citation Nr: 0607541	
Decision Date: 03/16/06    Archive Date: 03/29/06

DOCKET NO.  01-06 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an effective date earlier than January 7, 
2000 for grant of service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an initial rating in excess of 50 percent 
prior to April 27, 2005, and in excess of 70 percent from 
April 27, 2005, for PTSD.

3.  Entitlement to service connection for an acquired 
psychiatric disability, including PTSD.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from October 1950 to August 
1952.

This case came to the Board of Veterans' Appeals (Board) on 
appeal of rating decisions issued by the Department of 
Veterans Affairs (VA) Regional Office in San Juan, Puerto 
Rico.

In a VA Form 21-4138 dated October 30, 1995, the veteran 
submitted a claim for entitlement to special monthly pension 
based on the need for regular aid and attendance or 
housebound status.  This issue is referred to the RO for 
appropriate action.
 
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran, 
if further action is required on his part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005). 

In Dingess-Hartman v. Nicholson, Nos. 01-1917, 02-1506, 2006 
WL 519755 (U. S. Vet. App. Mar. 3, 2006), the United States 
Court of Appeals for Veterans Claims (Court) observed that a 
claim for service connection consists of five elements: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  With respect to the VCAA notice requirements, 
both 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159 provide that, 
once a complete or substantially complete application has 
been received, VA must notify the claimant of any information 
and medical or lay evidence that is necessary to 
"substantiate the claim."  38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2005).  Dingess-Hartman v. Nicholson, 
Nos. 01-1917, 02-1506, 2006 WL 519755, at *8-9 (U. S. Vet. 
App. Mar. 3, 2006).
      
Regarding the initial disability rating claim element, the 
Court held that the claimant must be notified:

of any information, and any medical or 
lay evidence, not previously provided to 
the Secretary, that is necessary to 
establish a disability rating for each of 
the disabilities contemplated by the 
claim and allowed under law and 
regulation.  Specifically, the Secretary 
must, at a minimum, notify the claimant 
that, should service connection be 
awarded, a schedular or extraschedular 
disability rating will be determined by 
applying relevant diagnostic codes in the 
rating schedule, found in title 38, Code 
of Federal Regulations, to provide a 
disability rating from 0% to as much as 
100% (depending on the disability 
involved) based on the nature of the 
symptoms of the condition for which 
disability compensation is being sought, 
their severity and duration, and their 
impact upon employment.  Moreover, 
consistent with the statutory and 
regulatory history, that notice must 
provide examples of the types of medical 
and lay evidence that the claimant could 
submit (or ask VA to obtain) that are 
relevant to establishing a disability-
e.g., competent lay statements describing 
symptoms, medical and hospitalization 
records, medical statements, employer 
statements, job application rejections, 
and any other evidence showing 
exceptional circumstances relating to the 
disability.  

Id. at *12.

As to the effective date element, the Court held that the 
claimant must be notified

that the effective date of an award of 
service connection and any assigned 
disability rating(s) will be determined 
based on when VA receives the claim, when 
the evidence that establishes the basis 
for a disability rating that reflects 
that level of disability was submitted, 
or on the day after the veteran's 
discharge from service if the claim that 
is the basis for which service connection 
is awarded is submitted within one year 
after discharge.  

Id.

Concerning the matter of timing, the Court stated that the 
notice on the assigned disability rating and effective date 
elements must precede any initial adjudication on them.  Id. 
at *13.

In the present case, the unfavorable AOJ decision that is the 
basis of this appeal was decided and appealed prior to the 
VCAA enactment.  The Court acknowledged in Pelegrini v. 
Principi, that where, as here, the § 5103(a) notice was not 
mandated at the time of the initial AOJ decision, the AOJ did 
not err in not providing such notice.  Rather, the appellant 
has the right to content complying notice and proper 
subsequent VA process.  Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 
103 (2005).  Since service connection was awarded, to the 
extent that there may have been any deficiency of notice or 
assistance with regard to elements 1, 2 and 3 there has been 
no prejudice to the appellant given the favorable nature of 
the RO's decision.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  However, on remand, notice 
with regard to elements 4 and 5 must be given.

Remand for Compliance with a January 1986 Board Remand

The Board notes that veteran's earlier effective date and 
increased rating claims are intertwined with the veteran's 
long-standing appeal on the issue of entitlement to service 
connection for an acquired psychiatric disability, including 
PTSD, which was remanded by the Board in January 1986.  
Harris v. Derwinski, 1 Vet. App. 180 (1991).  A decision on 
the above issues must be deferred until the RO has completed 
the procedural development mandated in the Board's January 
1986 remand.  In the January 1986 remand, in pertinent part, 
the Board instructed the RO to have the veteran examined by a 
board of two psychiatrists to determine whether he had PTSD 
and, if so, whether it was related to his military service.  
After such development was completed, if the RO's decision 
remained adverse to the veteran, the RO was to furnish the 
veteran and his representative with a supplemental statement 
of the case (SSOC), before returning the case to the Board 
for further appellate consideration.  See 38 C.F.R. § 19.122 
(1986).  Instead of issuing an SSOC, the RO awarded 
entitlement to nonservice-connected pension and confirmed its 
denial of service connection for a nervous condition to 
include PTSD and, in a notice dated May 26, 1987, the RO 
informed the veteran that its April 1987 rating decision was 
a substantial grant of the benefits on appeal and that, if he 
wished to continue with his appeal, he must so inform the RO 
within 30 days from the date of the letter, otherwise his 
appeal would be deemed withdrawn.  The veteran did not 
respond to this letter.  Although it appears that the RO 
thought the appeal had been withdrawn; the veteran's appeal 
with regard to entitlement to service connection could not be 
withdrawn by his inaction as stated in the RO's letter.  
Instead, the Court has held that only a claimant or his 
authorized representative may withdraw a notice of 
disagreement.  Thus, this appeal must be returned to the RO 
for preparation of an SSOC in compliance with the January 
1986 Board remand (Docket No. 85-17 192).  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998) (a remand by the Board 
confers on the veteran or other claimant, as a matter of law, 
the right to compliance with the remand order). 



Earlier Effective Date for Service Connection for PTSD

In a December 1972 rating decision, the RO initially denied 
service connection for a nervous condition (dissociative 
reaction).  Later, in November 1978, the RO determined that 
insufficient evidence had been submitted to reopen a claim 
for service connection for a nervous condition.  By 
submitting a copy of a VA mental health treatment record 
dated March 16, 1981, the veteran sought to reopen his claim 
for a nervous condition, which the RO denied by rating 
action, dated in July 1981 and issued in August 1981.  The 
same month, the veteran initiated his appeal, which was the 
subject of the January 1986 Board remand.  In a January 1983 
rating action, the RO confirmed its denial of service 
connection for a psychosis and PTSD.  Between 1978 and the 
reopening of the veteran's service-connection claim in 1981, 
PTSD was added as a diagnostic entity in VA's Rating Schedule 
effective April 11, 1980.  When a provision of law or 
regulation creating a new basis for entitlement to benefits, 
as through liberalization of the requirements for entitlement 
to a benefit, an applicant's claim for entitlement under such 
liberalization is a separate and distinct claim from a claim 
previously and finally denied prior to the liberalizing law 
or regulations.  See Spencer v. Brown, 4 Vet. App. 283, 288-
89 (1993).  Similarly, a claim for a separate diagnosed 
disorder is a new claim.  See Ephraim v. Brown, 82 F.3d 399 
(Fed. Cir. 1996).  

Unless specifically provided otherwise, the effective date of 
an award of compensation based on an original or a claim 
reopened after final disallowance, will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 
3.400 (2005).  Unless specifically provided, such 
determination is made on the basis of the facts found.  38 
C.F.R. § 3.400(a).  Benefits are generally awarded based on 
the "date of receipt" of the claim.  38 C.F.R. §§ 3.1(r), 
3.400.  The effective date of a grant of disability 
compensation based on a grant of service connection is the 
day following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise, the date of receipt 
of the claim, or the date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(b)(2)(i).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  See 38 U.S.C.A. § 5101(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.151(a) (2005).

Any communication or action indicating an intent to apply for 
VA benefits may be considered an informal claim.  38 C.F.R. § 
3.155(a) (2005).  When a claim has been filed which meets the 
requirements of 38 C.F.R. § 3.151, an informal request for 
increase or reopening will be accepted as a claim.  38 C.F.R. 
§ 3.155(c).  Once a formal claim for compensation has been 
disallowed, receipt of specified types of medical evidence, 
including VA examination reports, will be accepted as an 
informal claim for benefits.  38 C.F.R. § 3.157 (2005).  For 
example, the date of outpatient or hospital examination or 
date of admission to a VA hospital will be accepted as the 
date of receipt of such a claim.  38 C.F.R. § 3.157(b).  

The date of outpatient or hospital examination or date of 
admission to a VA or uniformed services hospital will be 
accepted as the date of receipt of a claim.  The provisions 
of this paragraph apply only when such reports relate to 
examination or treatment of a disability for which service-
connection has previously been established or when a claim 
specifying the benefit sought is received within one year 
from the date of such examination, treatment or hospital 
admission.  38 C.F.R. § 3.157(b).  Similarly, the date of 
receipt of evidence from a private physician or layman will 
be accepted when the evidence furnished by or in behalf of 
the claimant is within the competence of the physician or lay 
person and shows the reasonable probability of entitlement to 
benefits.  Moreover, when authenticated evidence from state 
and other institutions is submitted by or on behalf of the 
veteran and entitlement is shown, date of receipt by the VA 
of examination reports, clinical records, and transcripts of 
records will be accepted as the date of receipt of a claim if 
received from State, county, municipal, recognized private 
institutions, or other Government hospitals.  Benefits will 
be granted if the records are adequate for rating purposes; 
otherwise findings will be verified by official examination.  
38 C.F.R. § 3.157.

A report of examination or hospitalization which meets the 
requirements of 38 C.F.R. § 3.157 will be accepted as an 
informal claim for benefits under an existing law or for 
benefits under a liberalizing law or VA issue, if the report 
relates to a disability which may establish entitlement.  
Such evidence will also be accepted as an informal claim for 
pension previously denied for the reason the disability was 
not permanently and totally disabling.  Acceptance of a 
report of examination or treatment as a claim for increase or 
to reopen is subject to the requirements of 38 C.F.R. § 3.114 
with respect to action on VA initiative or at the request of 
the claimant and the payment of retroactive benefits from the 
date of the report or for a period of one year prior to the 
date of receipt of the report.

The VA is considered to have constructive notice of medical 
records in VA's possession.  See Bell v. Derwinski, 2 Vet. 
App. 611 (1992).  The doctrine of "constructive possession" 
of VA records laid out by the Court in Bell is not applicable 
prior to Bell, which was decided in 1992.  See Lynch v. 
Gober, 10 Vet. App. 127 (1997).

For PTSD service connection claims, an effective date prior 
to the date of claim cannot be assigned under 38 C.F.R. § 
3.114(a) unless the claimant met all eligibility criteria for 
the liberalized benefit on April 11, 1980, the effective date 
of the regulatory amendment adding the diagnostic code for 
PTSD, and such eligibility existed continuously from that 
date to the date of claim or administrative determination of 
entitlement.  See VAOPGCPREC 26-97.

The provisions of 38 C.F.R. § 3.114 apply both to original 
and reopened claims.  Where disability compensation is 
awarded pursuant to any liberalizing law or VA issue, the 
effective date of such award is to be established in 
accordance with the facts found, but cannot to be earlier 
than the effective date of the liberalizing law or VA issue.  
In no event is such an award or increase to be retroactive 
for more than one year from the date of application or from 
the date of administrative determination of entitlement, 
whichever is earlier.  38 U.S.C.A. § 5110(g) (West 2002); 38 
C.F.R. § 3.114(a).



Initial Disability Rating

Since the appeal arises from the initial award of service 
connection for PTSD, and it appears that the veteran's 1981 
claim has remained open during the interim, it is not the 
present level of disability which is of primary importance, 
but rather the entire period is to be considered to ensure 
that consideration is given to the possibility of staged 
ratings; that is, separate ratings for separate periods of 
time based on the facts found.  See Fenderson v. West, 12 
Vet. App. 119 (1999).  

Moreover, the Board observes that, in November 1996, the 
criteria for diagnosing and evaluating psychiatric disorders 
were changed.  See 61 Fed. Reg. 52,695, 52,695-52,702 (Nov. 
7, 1996) (codified at 38 C.F.R. §§ 4.125-4.130 (2005)) 
("current" regulations).  In the statement of the case, the 
RO applied the current regulations and did not consider the 
former regulations or whether they were more favorable to the 
veteran.  See, e.g., Rodriguez v. Nicholson, 19 Vet. App. 275 
(2005).  The current criteria, however, cannot be used prior 
to the effective date of November 6, 1996.  On remand, the RO 
should specifically and expressly consider the claim under 
the rating criteria in effect both prior to and as of 
November 7, 1996, applying the version more favorable to the 
veteran after the effective date of the regulatory change.  
See VAOPGCPREC 7-2003; VAOPGCPREC 3-2000.  See 38 C.F.R. § 
4.132, Diagnostic Code 9411 (1996); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2005).  

The Board notes that the April 2005 VA examiner assigned a 
Global Assessment of Functioning (GAF) score of 45 and opined 
that the veteran was not able to work because of his PTSD.  
At an April 1982 RO hearing, the veteran testified that he 
has been receiving Social Security disability because he had 
been unemployable due to his mental disorder since 1978.  
Under the former rating criteria, a 100 percent evaluation 
may be assigned as long as the veteran meets one of three 
listed criteria: total isolation; gross repudiation of 
reality; and/or unemployability.  See 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996); Johnson v. Brown, 7 Vet. App. 
95, 96 (1994); see also 38 C.F.R. § 4.21 (1996).  The former 
rating criteria also provide that, where the only compensable 
service-connected disability is a mental disorder assigned a 
70 percent evaluation, and such mental disorder precludes a 
veteran from securing or following a substantially gainful 
occupation, the mental disorder shall be assigned a 100 
percent schedular evaluation under the appropriate diagnostic 
code.  See 38 C.F.R. § 4.16 (c) (1996).  The Board observes 
that 38 C.F.R. § 4.16(c) was deleted from VA's Rating 
Schedule, effective November 7, 1996 with the amendments to 
the Rating Schedule.  That notwithstanding, section 4.16(c) 
is still for consideration in this case, as the veteran's 
claim for service-connection was filed before the regulatory 
change occurred as he was not service-connected for another 
disability.  VA treatment records mention alcohol abuse.  The 
Board also notes that the United States Court of Appeals for 
the Federal Circuit in Allen v. Principi, 237 F.3d 1368, 1370 
(Fed. Cir. 2001), concluded that 38 U.S.C.A. § 1110 does not 
preclude compensation for an alcohol or drug abuse disability 
secondary to a service-connected disability (PTSD) or use of 
an alcohol or drug abuse disability as evidence of the 
increased severity of a service-connected disability (PTSD).  
Thus, if the veteran's substance abuse problems are or were a 
symptom of his service-connected PTSD, those symptoms should 
be considered in evaluating the severity of the veteran's 
disability.  VA treatment also include diagnoses of anxiety, 
schizophrenia, and depression.  The Board observes that when 
it is not possible to separate the effects of a nonservice-
connected condition from those of a service-connected 
condition, reasonable doubt should be resolved in the 
claimant's favor with regard to the question of whether 
certain signs and symptoms can be attributed to the service-
connected condition.  See, e.g., Mittleider v. West, 11 Vet. 
App. 181, 182 (1998).

Finally, the Board notes that the duty to assist includes 
obtaining pertinent non-VA and VA treatment records and 
Social Security Administration (SSA) records.  The Board 
feels that another attempt should be made by the RO to ask 
the veteran to identify and sign releases for health care 
providers that have treated him for any psychiatric disorder 
since November 1978 and should attempt to obtain missing non-
VA and VA treatment records for psychiatric disorders and SSA 
records.  Such records will aid the RO in determining what 
constitutes a claim, and the date of entitlement, for 
purposes of establishing an effective date for service 
connection and whether staged ratings are warranted.  The 
Board reminds the veteran that the duty to assist is not a 
one-way street, and that he has a duty to cooperate.  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED for the following:

1.  The VA must review the entire file 
and ensure for all of the issues 
remaining on appeal that all notification 
and development necessary to comply with 
38 U.S.C.A. § 5103A (West 2002 & Supp. 
2005) and 38 C.F.R. § 3.159 (2005)), as 
well as VAOPGCPREC 7-2004, is fully 
satisfied.  In particular, the RO must: 
(1) notify the claimant that a schedular 
or extraschedular disability rating is 
determined by applying relevant 
diagnostic codes in the Rating Schedule, 
to provide a disability rating from 0% to 
as much as 100% (depending on the 
disability involved) based on the nature 
of the symptoms of the condition for 
which disability compensation is being 
sought, their severity and duration, and 
their impact upon employment; (2) notify 
the claimant that to establish an earlier 
effective date he has to show that he 
filed an informal claim under 38 C.F.R. 
§ 3.157 prior to January 7, 2000, and 
what he would need to provide to show 
entitlement to an earlier effective date 
due to a liberalizing law or regulation; 
(3) inform him of what he needs to 
provide; (4) what information VA has or 
will provide; and (5) request or tell the 
veteran to provide any evidence in his 
possession that pertains to his claims.  
The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as set forth in the 
VCAA as specifically affecting the issues 
remaining on appeal.

2.  The VA should ask the veteran to 
identify all VA and non-VA health care 
providers that have treated him for any 
psychiatric disorder since November 1978.  
The VA should attempt to obtain records 
from each health care provider he 
identifies and indicates may still have 
records available, if not already in the 
claims file.  In particular, VA should 
attempt to obtain missing records from 
the San Juan VA Medical Center.  If 
records are unavailable, please have the 
provider so indicate.  

3.  The VA should request copies of any 
decision(s) and accompanying medical 
records submitted in support of any claim 
by the appellant for disability benefits 
from the Social Security Administration 
(SSA).  If records are unavailable, SSA 
should so indicate.

4.  After completion of 1, 2 and 3 above, 
in compliance with the January 1986 Board 
remand, the RO should furnish the veteran 
and his representative with a 
supplemental statement of the case on 
entitlement to service connection for an 
acquired psychiatric disorder, to include 
PTSD.  He and his representative should 
be afforded an opportunity to respond 
before the case is returned to the Board 
for further review.

5.  After completion of 1 through 4 
above, VA should readjudicate the issue 
of entitlement to an effective date prior 
to January 7, 2000 for service connection 
for PTSD, to include review of the record 
to ascertain whether, prior to that date, 
there was an earlier informal claim for 
service connection under 38 C.F.R. 
§ 3.157 and whether the provisions of 
3.114(a) are applicable to permit award 
of service connection up to one year 
prior to the date of the claim.  To this 
end, VA should consider the pending 
appeal from 1986, as noted above.
If any determination remains unfavorable 
to the appellant, he and his 
representative should be afforded an 
opportunity to respond before the case is 
returned to the Board for further review.
 
6.  At the same time as 5 above, VA 
should readjudicate the appellant's claim 
seeking initial ratings in excess of 50 
and 70 percent for PTSD, to include 
consideration of staged ratings and 
application of 38 C.F.R. § 4.16(c) 
(1996).  If any determination remains 
unfavorable to the appellant, he should 
be provided with a supplemental statement 
of the case and be afforded an 
opportunity to respond before the case is 
returned to the Board for further review.

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claims.  No action 
by the veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of the 
claim.  38 C.F.R. § 3.655 (2005). The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.  The appellant and his representative have the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 


